The defendant was charged with an assault with deadly weapon, to wit, a pistol, upon the person of the State's witness. There was a verdict of guilty, and from judgment thereon the defendant appealed.
That the defendant intentionally shot the deceased with a pistol, wounding him in the thigh, was not controverted. The defendant pleaded self-defense and offered evidence tending to support his plea. However, the jury has accepted the State's view of the transaction and *Page 479 
has convicted the defendant of unlawfully assaulting the State's witness with a deadly weapon.
The defendant assigns error in the ruling of the court as to the introduction of certain testimony, and in the charge to the jury. We have examined each of the exceptions noted and find them without substantial merit. Since there was no evidence of simple assault, the court properly charged the jury they could return one of two verdicts, either guilty of assault with deadly weapon or not guilty. S. v. Smith, 201 N.C. 494,160 S.E. 577; S. v. Gregory, 223 N.C. 415, 27 S.E.2d 140.
The evidence was sufficient to carry the case to the jury, and we perceive no ruling on the part of the trial judge which would warrant a new trial. The verdict and judgment will be upheld.
No error.